Citation Nr: 0917630	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee.
			
In November 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The Veteran's asbestosis is not manifested by a Forced Vital 
Capacity (FVC) measurement of 65 to 74 percent predicted, or 
by a Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO SB) measurement of 56 to 65 
percent predicted.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the Veteran's asbestosis have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6833 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in April 2004 the 
Veteran expressed his timely disagreement with the March 2004 
decision that granted him service connection for his 
asbestosis.  As such, the Veteran has appealed the initial 
evaluation assigned and the severity of his disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's asbestosis is currently evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6833.  This code section 
concerns interstitial lung disease disorders.  A 10 percent 
rating is assigned where pulmonary function testing reveals 
that FVC is 75 to 80 percent of predicted value or where the 
DLCO is 66 to 80 percent of predicted value.  The next higher 
rating of 30 percent rating is warranted where FVC is 65 to 
74 percent of predicted value or DLCO is 56 to 65 percent of 
predicted value. 

Here, the evidence does not support that a rating in excess 
of 10 percent is warranted for the Veteran's asbestosis.  As 
noted by the Board in the November 2007 remand, only post-
bronchodilation results are to be considered for VA purposes.  
See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).  While this 
requirement recently been revised in an October 6, 2006 
amendment, the change was not made retroactive.  As none of 
the medical evidence in existence at the time of the remand 
indicated that post-bronchodilation readings had been taken, 
the Board ordered a VA examination in order to obtain post-
bronchodilation measurements of the Veteran's pulmonary 
functioning.  

In November 2008 a VA examination was conducted and post-
bronchodilation measurements were obtained.  The Veteran's 
FVC level was 86.8 percent predicted, and his DLCO-SB level 
was 106.9 percent predicted.  The examiner noted that there 
was an "[i]nsignificant response to bronchodilator."  A 
follow-up respiratory examination report was obtained in 
January 2009 which contains no information sufficient to 
support a higher rating.

It is clear that the November 2008 pulmonary function results 
do not support a rating in excess of 10 percent for the 
Veteran's asbestosis.  The Board further notes that none of 
the remaining medical evidence, even while possibly 
containing pre-bronchodilation results, supports an increase.  
For example, at a VA examination in March 2004, FVC was 78.1 
percent predicted, and DLCO was "normal."  The examiner 
noted that the Veteran's pulmonary functioning was so close 
to normal that bronchodilation was not performed.  While a 
review of the spirometric report relied on by the examiner 
shows that FVC measurements of 68.7%, 70.6%, and 78.1% were 
obtained, the examiner reported 78.1%, as the Veteran's FVC 
level.  VA and private treatment records similarly do not 
support a rating in excess of 10 percent.  For example, in 
July 2003 the Veteran's DLCO level was "normal" in one 
report, and his FVC level was 97 percent predicted in a 
separate report.  In July 2002 his FVC was 101 percent 
predicted, in June 2002 his FVC was 97 percent predicted, in 
June 2001 his FVC was 96 percent predicted, in June 2000 his 
FVC was 100 percent predicted, in July 1999 his FVC was 101 
percent predicted, in June 1998 his FVC was 101 percent 
predicted, in June 1997 his FVC was 92 percent predicted, on 
one occasion in June 1996 his FVC was 104 percent predicted 
and on another it was 96 percent predicted, and in July 1995 
his FVC was 104 percent predicted.

As such, the Board cannot find that a rating in excess of 10 
percent is warranted for the Veteran's asbestosis.  The Board 
further notes that 38 C.F.R. § 4.96 states that ratings under 
diagnostic codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  Where there is lung or 
pleural involvement, ratings under Diagnostic Codes 6819 and 
6820 will not be combined with each other or 


with Diagnostic Codes 6600 through 6817 or 6822 through 6847.  
A single rating will be assigned under the diagnostic code 
which reflects the predominant disability with elevation to 
the next-higher evaluation where the severity of the overall 
disability warrants such elevation.  In this case, the 
clinical evidence shows, and the Board finds, that the 
predominant service-connected disability is asbestosis. 

In sum, the weight of the credible evidence demonstrates that 
the Veteran's asbestosis does not warrant the assignment of a 
rating in excess of 10 percent. While the requirements of 
Fenderson have been considered, the evidence of record shows 
that the Veteran's asbestosis has not warranted a higher 
rating at any point in the appeal period.  For all of these 
reasons, the Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September 2003, April 2004, and November 2007 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter November 
2007 also provided the Veteran with information concerning 
the evaluation and effective date that could be assigned 
should his claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing, and has been 
given VA examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Indeed, in March 2009 the Veteran indicated 
he has no additional evidence to submit.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

An initial increased disability rating in excess of 10 
percent for asbestosis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


